DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “BV” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“color image pickup device” in Claims 1, 10
“light source device” in Claims 1, 3, 11
“display device” in Claims 1, 10, 11, 16
Structural support has been provided in Specification paragraph [0017] for the “color image pickup device”, paragraph [0037] and Fig. 1 for the “light source device”, and paragraphs [0075, 88] and Fig. 4 for the “display device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11, 16 recite a “display device configured to display a color image”.  It is unclear if the display device is positively recited in each of these claims.  The limitation is indefinite because it cannot be determined if the display device is functionally and structurally part of the endoscope system as claimed. 
Claim 9 recites “a range from a wavelength of 400 nm to a wavelength of 585 nm” in line 2.  This limitation is indefinite because it is unclear if the wavelength band includes light over the entire wavelength range or if the wavelength band has a peak within the range.  Based on the description provided in Specification paragraph [0056], it is assumed that the second wavelength band has a peak in the wavelength range of 400 nm – 585 nm. 
Claim 14 recites “a yellowish or an orangish color” in line 2.  This limitation is indefinite because the amount of wavelength flexibility associated with the suffix “-ish” has not been defined.  
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites receiving light from a subject, illuminating the subject, and assigning a color signal to a corresponding channel.  
The limitation of assigning a color signal to a corresponding channel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  No structure is provided to perform this process in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a display device configured to display a color image.  No structure has been provided in the method claim to perform the “assigning” process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “receiving light” and “illuminating the subject” are considered pre-solution activity which is merely nominal to the claim and amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 16 recites a color signal to a corresponding channel and further recites controlling a light source.  As detailed above, the limitation of assigning a color to a corresponding channel falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor to perform the controlling and assigning steps.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a 
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016147436 A1 by Igarashi et al. (hereinafter “Igarashi”).
Regarding Claim 1, Igarashi discloses an endoscope system (observation system 1; [0012]; Fig. 1) comprising: a color image pickup device configured to receive light from a subject and generate image pickup signals respectively corresponding to a plurality of different colors (imaging element 21b with R, G, and B pixels; [0015-22]); a light source device (light source device 3) configured to simultaneously illuminate the subject (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1) with light in a first wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 585 nm to a wavelength of 615 nm (RS light emitted with a center wavelength of 600 nm; [0032]) and light in a second wavelength band having a spectral characteristic for making, among a red signal, a green signal, and a blue signal generated based on the image pickup signals respectively corresponding to the plurality of different colors (light emitted from each narrow-band source; [0029-33]), a pixel value of the red signal smallest (emission control and intensity provided individually; [0025-28]; Fig. 1); and a processor (processor 4; [0012]) configured to assign either one of the red signal generated by the color image pickup device receiving return light from the subject illuminated with the light in the first wavelength band and the green signal or the blue signal generated by the color image pickup device 
Regarding Claim 2, Igarashi discloses the endoscope system according to claim 1.  Igarashi further discloses wherein the processor assigns the red signal to a red channel (color components CRS and CRL assigned to R channel) and a green channel (color component CRS assigned to G channel) among the output channels corresponding to the respective colors in the display device, and assigns the green signal to a blue channel (color component CG assigned to B channel) among the output channels corresponding to the respective colors (R, G, and B channels; [0066-68]).
Regarding Claim 3, Igarashi discloses the endoscope system according to claim 1.  Igarashi further discloses wherein the light source device illuminates the subject with light having a spectral characteristic having a peak in a range from a wavelength of 400 nm to a wavelength of 585 nm as the light in the second wavelength band (any of BS (center wavelength of 415 nm), BL (center wavelength of 460 nm), or G light (center wavelength of 540 nm); [0029-31]) simultaneously with the light in the first wavelength band (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1).
Regarding Claim 5, Igarashi discloses the endoscope system according to claim 1.  Igarashi further discloses wherein the light source device includes a light source configured to emit light in a wavelength band including the first wavelength band and the second wavelength band (LED unit 32 includes LEDs 32a-e which emit light in individual wavelength bands; [0027-33]; Fig. 1) and a filter configured to perform band limitation to transmit only lights in two wavelength bands, that is, the first wavelength band and the second wavelength band (return light La through primary color filter 21f includes BS, G, and RL light), and the light in the first wavelength band and the light in the second wavelength band are simultaneously emitted from the light source through the filter (plurality of wavelength bands included in return light La; [0059-60]).
Regarding Claim 7, Igarashi discloses the endoscope system according to claim 1.  Igarashi further discloses wherein the light source device includes a first light source configured to emit the light in 
Regarding Claim 8, Igarashi discloses the endoscope system according to claim 7.  Igarashi further discloses wherein the light source device includes a third light source configured to emit light in a third wavelength band different from the second wavelength band (any of LEDs 32a-c not included in the second wavelength band which emit BS light with a center wavelength of 415 nm, BL light with a center wavelength of 460 nm, and G light with a center wavelength of 540 nm, respectively; [0029-31]; Fig. 3), and simultaneously emits respective three lights from the first light source, the second light source, and the third light source (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1).
Regarding Claim 9, Igarashi discloses the endoscope system according to claim 1.  Igarashi further discloses wherein the second wavelength band is a range from a wavelength of 400 nm to a wavelength of 585 nm (any of LEDs 32a-c which emit BS light with a center wavelength of 415 nm, BL light with a center wavelength of 460 nm, and G light with a center wavelength of 540 nm, respectively; [0029-31]; Fig. 3).
Regarding Claim 10, Igarashi discloses a method of generating an endoscope image (observation image; [0012]), the method comprising: receiving light from a subject and generating image pickup signals respectively corresponding to a plurality of different colors (imaging element 21b with R, G, and B pixels; [0015-22]); simultaneously illuminating the subject with light (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1) in a first wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 585 nm to a wavelength of 615 nm (RS light emitted with a center wavelength of 600 nm; [0032]) and light in a second wavelength band having a spectral characteristic for making, among a red signal, a green signal, and a blue signal generated based on the image pickup signals respectively corresponding to the plurality of different colors (light emitted from each narrow-band source; [0029-33]), a pixel value of the red signal smallest (emission control and intensity provided individually; [0025-28]; Fig. 1); and assigning either one of the red signal generated by the color image pickup device receiving return light from the subject illuminated with the light in the first 
Regarding Claim 11, Igarashi discloses an endoscope system (observation system 1; [0012]; Fig. 1) comprising: a color image pickup device (imaging element 21b with R, G, and B pixels; [0015-22]) including a red pixel configured to output a red image pickup signal based on light transmitted by a red color filter (R filter), a green pixel configured to output a green image pickup signal based on light transmitted by a green color filter (G filter), and a blue pixel configured to output a blue image pickup signal based on light transmitted by a blue color filter (B filter; [0051]; Fig. 3); a light source device (light source device 3) configured to simultaneously illuminate a subject (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1) with light in a first wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 585 nm to a wavelength of 615 nm (RS light emitted with a center wavelength of 600 nm; [0032]) and light in a second wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 400 nm to a wavelength of 585 nm (any of LEDs 32a-c which emit BS light with a center wavelength of 415 nm, BL light with a center wavelength of 460 nm, and G light with a center wavelength of 540 nm, respectively; [0029-31]; Fig. 3); and a processor (processor 4; [0012]) configured to assign either one of a red image signal based on the red image pickup signal generated by the color image pickup device receiving returned light from the subject illuminated with the light in the first wavelength band and a green image signal based on the green image pickup signal generated by the color image pickup device receiving return light from the subject illuminated with the light in the second wavelength band to a red channel (color components CRS and CRL assigned to R channel) configured to output a red component, a green channel configured to output a green component, and a blue channel configured to output a blue component at each of pixels (respective output of R, G, and B channels; [0066-68]) in a display device 
Regarding Claim 12, Igarashi discloses the endoscope system according to claim 11.  Igarashi further discloses wherein the red channel configured to output a red component, the green channel configured to output a green component, and the blue channel configured to output a blue component at each of the pixels are output channels corresponding to respective colors in the display device (R, G, and B channels output corresponding color signals to the display device 5; [0066-68]).
Regarding Claim 13, Igarashi discloses the endoscope system according to claim 12.  Igarashi further discloses wherein the processor assigns the red image signal to a red channel (color components CRS and CRL assigned to R channel) and a green channel (color component CRS assigned to G channel) at each of the pixels in the display device, and assigns the green image signal to a blue channel at each of the pixels in the display device (color component CG assigned to B channel), to generate a display image outputted to the display device (components make up an observation image on display device 5; [0066-68]).
Regarding Claim 16, Igarashi discloses a processor (processor 4; [0012]) to which an image signal including a red signal, a green signal, and a blue signal is inputted from an image pickup device (imaging element 21b with R, G, and B pixels; [0015-22]), the processor being configured to: control a light source to simultaneously illuminate a subject with light (each of LED sources 32a-e are controlled individually; [0025-28]; Fig. 1) in a first wavelength band having a spectral characteristic of a narrow band having a peak in a range from a wavelength of 585 nm to a wavelength of 615 nm (RS light emitted with a center wavelength of 600 nm; [0032]) and light in a second wavelength band (light emitted from each narrow-band source; [0029-33]) having a spectral characteristic for making a pixel value of the red signal in the image signal smallest (emission control and intensity provided individually; [0025-28]; Fig. 1); and assign either one of the red signal generated by the image pickup device receiving return light from the subject illuminated with the light in the first wavelength band and the green signal or the blue signal generated by the image pickup device receiving return light from the subject illuminated with the light in the second wavelength band (light from each LED is scattered and reflected to obtain corresponding signals; [0029-33]) to each of output channels corresponding to respective colors (accumulated image .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of US 20140031628 A1 by Kaku (hereinafter “Kaku”).
Regarding Claim 4, Igarashi discloses the endoscope system according to claim 2.  Igarashi does not disclose multiplying the color signals by a gain or displaying the color image in yellow.  However, Kaku discloses an endoscope system 100 with an image sensor 103 that outputs R, G, and B signals to corresponding channels in a display device 14 ([0114]).  A gain value for the red signal R2 can be changed independently of the green and blue color signals.  Based on the oxygen saturation value of the R2 signal, the blood vessels can be displayed in yellow ([0118-119]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Igarashi with the processing disclosed by Kaku with the benefit of observing unevenness in a surface of a body cavity (Kaku [0118]).
Regarding Claim 14, Igarashi discloses the endoscope system according to claim 13.  Igarashi does not disclose wherein in the display image, blood is displayed in a yellowish color or an orangish color.  However, Kaku discloses an endoscope system 100 with an image sensor 103 that outputs R, G, and B signals to corresponding channels in a display device 14 ([0114]).  A gain value for the red signal R2 can be changed independently of the green and blue color signals.  Based on the oxygen saturation value of the R2 signal, the blood vessels can be displayed in yellow ([0118-119]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by 
Regarding Claim 15, Igarashi as modified by Kaku discloses the endoscope system according to claim 14.  Igarashi further discloses wherein when assigning the red image signal to a red channel (color components CRS and CRL assigned to R channel) and a green channel in the display device (color component CRS assigned to G channel; [0066-68]), the processor makes a signal value of an image signal assigned to the red channel larger than a signal value of an image signal assigned to the green channel (emission control and intensity provided individually; [0025-28]; Fig. 1), to enhance a bleeding point in a bleeding region (allocation of color data to emphasize a blood vessel; [0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of US 20150105758 A1 by Igarashi (hereinafter “Igarashi ‘758”).
Regarding Claim 6, Igarashi discloses the endoscope system according to claim 5.  Igarashi does not disclose wherein the filter is a bimodal filter.  However, Igarashi ‘758 discloses an endoscope apparatus with an illumination section 4 including a bimodal filter 14A that allows light to of multiple wavelengths to pass through ([0045]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the filter disclosed by Igarashi with the bimodality disclosed by Igarashi ‘758 with the benefit of limit the wavelength bands provided in each illumination mode (Igarashi ‘758 [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120327205 A1
US 20190005641 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795